Citation Nr: 1427172	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.
 
2.  Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for service connection for PTSD.  In a rating decision in December 2012, the RO granted service connection for PTSD and assigned a fifty percent rating.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for PTSD.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In a rating decision in December 2013, the RO granted the claim for total disability based upon individual unemployability, effective January 2011.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from December 18, 2013, to file a notice of disagreement to initiate an appeal of the claim.




FINDINGS OF FACT

1.  Service treatment records do not reflect evidence or symptoms of right ear hearing loss in service. 

2. The Veteran's right ear hearing loss did not manifest to a compensable degree within one year after separation from service. 

3. The Veteran's right ear hearing loss is not causally or etiologically related to the noise exposure during active service.

4.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's degenerative disc disease of the lumbar spine with bulging and herniated discs was incurred during active service.

CONCLUSION OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine with bulging and herniated discs are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issue of service connection for a low back disability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Duty to Notify

As to the issue of service connection for right ear hearing loss, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in December 2008.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in March 2009, June 2011, and an opinion in April 2012 and a hearing before the undersigned in September 2011.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned Veterans Law Judge (VLJ) identified the issue.  He clarified with the Veteran which VA facilities provided treatment and asked the Veteran if the medical records of all providers have been provided to VA.  He also inquired whether the Veteran had filed a claim with the Social Security Administration as a potential source of additional information.  The Veteran was asked to provide details of his noise exposure in service.  The representative asked the Veteran questions to ascertain the extent of the hearing loss and its functional impact upon the Veteran. 

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for right ear hearing loss, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.
The Board also notes that VAMC records indicate that in October 2011, VA evaluated the Veteran's hearing, which resulted in hearing aids being issued to the Veteran.  The records, however, only contain the speech discrimination scores and the diagnosis of sensorineural hearing loss but do not contain the contemporaneous report or records from the examination including the numerical results of the puretone threshold values of the audiometric testing.  The Board finds, however, that a remand is not necessary to obtain this evidence.  The Board finds that the information is cumulative and redundant to the evidence of the records since the evaluation occurred only to determine if the Veteran needed hearing aids and would serve only to confirm that the Veteran has a hearing loss disability.

In light of above, a remand for initial review of this evidence by the RO would serve no useful purpose and would only amount to additional, unnecessary delay in the adjudication of the Veteran's claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Because this evidence is not pertinent to the claim decided herein, the Veteran is not prejudiced by the Board actions in this matter.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).

The report of the June 2011 VA examination and the April 2012 opinion included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings and reasons to explain the opinion and conclusions reached.  Therefore, the Board concludes that the VA examination and opinion are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Degenerative disc disease, as arthritis, and sensorineural hearing loss, as an organic disease of the nervous system, listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).
When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Veteran's Lay Evidence

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible). The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of arthritis or hearing loss, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, audiometric testing, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Service Connection for Right Ear Hearing Loss

The Board notes initially that the Veteran has been granted service connection for left ear hearing loss.

Service treatment records from November 1966 through November 1968 are negative for treatment, diagnosis, or consultation regarding a hearing loss.  At the entrance examination in February 1966, the pure tone thresholds, in decibels, for the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NA
0

At the REFRAD (release from active duty), examination, the pure tone thresholds, in decibels, for the right ear, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10

The Board notes that the REFRAD examination is undated but other than the hearing test results is similar in findings and history to the separation examination dated in March 1968,  The separation examination does not record any hearing testing.  The Veteran would not be given a REFRAD examination unless he was being separated from service.  Further, the Board finds that the REFRAD examination occurred after he returned from Vietnam, which is where he had the noise exposure of trucks and mortar explosions.  The REFRAD examination indicates he had been in his current MOS (supplyman) for 18 months.  Adding his training before performing his MOS and the REFRAD examination occurred at or just before separation.  Finally, the unit listed on the REFRAD examination is the same unit that the Veteran served in after he returned from Vietnam.  The Board therefore finds the hearing test results of the REFRAD examination are an accurate test of his hearing acuity when he left active service.  

The next testing of the Veteran's hearing occurred at a VA examination in March 2009.  He reported that before service he had no noise exposure as a student and had a paper route.  After service, he worked as an air traffic controller with no noise exposure.  There was no recreational noise exposure.  In the military, he worked in supply near trucks and also had noise exposure from exploding mortars.  He has not had any other significant medical history related to hearing loss such as ear infections.  Because the REFRAD examination was undated, the examiner could not reach an opinion as to whether any hearing loss was related to service.

The pure tone thresholds, in decibels, for the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
45


The pure tone averages were 24 decibels for the right ear and speech audiometry revealed speech recognition ability of 98 percent.

In March 2010, the Veteran's hearing was evaluated by a private physician.  He diagnosed high frequency sensorineural hearing loss but discrimination for speech was good.  There was no history or opinions.

The pure tone thresholds, in decibels, for the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
45

This results in puretone average of 26 and the physician reported a speech discrimination core of 100, although it is unclear if the speech discriminations scores were obtained using the Maryland CNC test.  See 38 C.F.R. §§ 3.385, 4. 85.

The next time the Veteran's hearing was evaluated was in June 2011 when the pure tone thresholds, in decibels, for the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
50

It does not appear the Veteran's speech discrimination was tested on this occasion.  

In December 2011, the Veteran was provided a VA examination.  The Veteran noted that when he watched television, he needed to have his wife repeat what she had just said.  No history was recorded.  The pure tone thresholds, in decibels, for the right ear, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
40

The pure tone averages were 26 decibels for the right ear and speech audiometry revealed speech recognition ability of 100 percent.

In April 2012, VA obtained an opinion from a VA audiologist discussing the issue of the relationship between the Veteran's right ear hearing loss and service.  The examiner stated there was credible evidence of military noise exposure form the Veteran's service in Vietnam.  The examiner noted that the Veteran served two years and the REFRAD examination was noted to have occurred after the Veteran served 18 months and estimated that the examination occurred in approximately March 1968.  Furthermore, that examination revealed normal hearing in the right ear and no shift from the 1966 entrance examination. 

After reviewing all of the evidence, the examiner concluded that it is less likely as not that the right ear hearing loss is due to the noise exposure in service.  As there is no evidence of a shift during service in the right ear hearing, there is no medical nexus to attribute his current hearing loss in the right ear to his military noise exposure.  The examiner cited a study by the American College of Occupational and Environmental Medicine stating hearing loss due to noise does not progress (in excess of what would be expected from the addition of age related threshold shifts) once the exposure to noise is discontinued.  The VA examiner cited additional research studies that have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset or nor is it progressive or cumulative.  Based on these studies, the Veteran's hearing test at the time of his military separation accurately represents the effects of any hazardous noise exposure the Veteran sustained during active military service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Board thus notes that there is no dispute the Veteran has a hearing loss in his right ear.  To establish service connection, however, the Veteran must show by competent medical evidence a nexus between that hearing loss and service.

After a review of the evidence, the Board finds that the Veteran did not have a right ear hearing loss in service, or chronic symptoms of a right ear hearing loss in service. The Veteran's service treatment records do not show any complaints, symptoms, diagnosis, or treatment of the right ear, and shows that he was not treated or diagnosed with a right ear hearing loss during service.  At the REFRAD examination and the separation examination dated in March 1968, the Veteran denied any history or current complaints of the right ear including hearing loss. The hearing test in the REFRAD examination was normal.  On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, a right ear hearing loss is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for a right ear hearing loss if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, sensorineural hearing loss is a chronic disease listed in 38 C.F.R. § 3.309.  Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).

In this instance, there are no in service treatment records of the Veteran for a right ear hearing loss.  Moreover, the evidence does not establish continuity of a right ear hearing loss since service.  Instead, the evidence establishes an onset of symptoms and disability well after service. The available evidence demonstrates the first time he sought treatment was contemporaneous with the filing of his claim in November 2008.

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in November 1968 to the first notation of complaints or treatment of the right ear hearing loss against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or a right ear hearing loss by audiological test is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him problems of hearing in the right ear since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for 40 years following separation. Furthermore, as noted, the VA examiner in April 2012 determined that the picture of the Veteran's right ear hearing loss is not consistent with noise induced hearing loss that occurred while he was in the military.

For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of his right ear hearing loss, the Veteran is not as credible as the documented medical evidence establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service. 

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  Right ear hearing loss is first noted in 2009 and well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not provided any such evidence that his current right ear hearing loss is related to service.

The only competent medical evidence is the opinion of the VA examiner in April 2012.  The examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board is aware that the prior VA examination and report determined that an opinion whether the right ear hearing loss is related to service is speculative but that opinion is entitled to little probative value.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).

The Board finds the unfavorable medical opinion of the April 2012 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of noise exposure in service. The examiner noted, however, that medical research has established that if noise exposure in the military caused permanent hearing loss, that loss would be reflected by a threshold shift in the right ear upon testing at or near separation.  In this particular instance, the Veteran's hearing was normal without any threshold shift.  The VA examiner concluded it was less likely than not the Veteran's right ear hearing loss was related to service.  The examiner thus took into account all of the medical evidence of record and relied upon and applied medical knowledge to form the opinion.  The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, the opinion also takes into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the April 2012 VA examiner as persuasive evidence against the claim for service connection for a right ear hearing loss.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current right ear hearing loss or the relationship to service, which opposes, rather than supports, the claim.

Accordingly, the weight of the medical evidence is against an association or link between the right ear hearing loss and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for a Low Back Disability

At the Veteran's entrance examination in February 1966, the Veteran's back was normal upon examination and he did not report any prior history of back problems.  

In June 1967, the Veteran complained of shortness of breath with back pain during deep inspiration.  The diagnosis was pleuritis.  Other than this incident, the service treatment records are silent for any complaints, findings, symptoms, treatment, or diagnoses involving the back,

In both the separation examination in March 1968 and the undated REFRAD (release from active duty) examinations, the Veteran's back was normal upon examination and he did not report any prior history of back problems.  He stated he was in perfect health. 

The Veteran testified, however, that shortly before he returned to the United States from Vietnam in September 1967, he was assigned to move refrigerators into officers' quarters.  Some of the quarters were on the second floor.  While moving one of the refrigerators up stairs, he felt and heard a loud pop from his back.  He testified that the other soldier helping him heard the pop as well.  The Veteran continued working that day, but the next day, he was in extreme pain.  He sought treatment from a corpsman who gave him some pills and told him to rest.  The corpsman said if any further treatment or medical investigation was required, it would delay the Veteran's return to the United States.  The Veteran decided to live with the pain and returned home while still experiencing pain.  The pain eventually dissipated but since that time, the Veteran will experience episodes where the back pain returns and it is relieved only by pain medication.  The episodes usually occur with quick turning or reaching motions as opposed to lifting anything heavy.  He once went to the emergency room in 2008 and the physicians there attributed his recurrent back pain to the refrigerator incident in Vietnam.  

He also testified that he has sought treatment over the years for his back problems although the first physician retired and sold his practice in 1986 to Dr. B. Patel.  The only record from Dr. Patel in the claims file is a note dated in February 1990 that the Veteran had low back pain that radiated to the front and the diagnosis was spastic colitis.  

In June 2008, the Veteran sought treatment from a private orthopedic specialist with a four day history of right side low back and leg pain.  The leg pains had increased and extended into the foot mostly the dorsum of the second and third toes.  The Veteran gave a history of intermittent episodes of back pain starting in 1967 when he moved the refrigerator in service.  A CT scan demonstrated multilevel degenerative disc disease and disc bulges at L2-L3 (minimal circumferential disc bulge), L3-L4 (trace circumferential disc bulge), and a suggestion of a right paracentral disc herniation of a protrusion type superimposed on a circumferential disc bulge at L4-L5.  At L5-S1, there was a circumferential disc bulge and findings suggesting a subtle disc herniation.  An MRI noted multifocal disc bulges with a small disc extrusion in the right lateral recess of L4-L5 encroaching on the traversing L5 nerve root.  His physician diagnosed symptomatic radiculopathy related to L4-L5 disc herniation.  

In June 2009, the Veteran sought treatment at VA and reported a history of intermittent back pain that also causes radiculopathy into the legs, ankles, and feet.  The diagnosis was chronic low back pain with severe sciatica of the right lower extremity.  

In October 2009, the Veteran again complained of back pain but without sciatica.  He stated he usually had sciatica along with back pain.  

In November 2010, the Veteran complained of back pain that started when he exited his shower the day before.  The Veteran also experienced occasional chronic and intermittent cramping in his calf and some numbness of the great right toe.  

A VA MRI in January 2011 indicated neural foraminal stenosis at L5, T11, and T12.  

In September 2011, the Veteran submitted opinion letter from his massage therapist, R. Stempak, who stated the Veteran had a typical case of reoccurring pain due to an injury occurring in the military.  He further described the injury as a chronic injury with frequent episodes of pain that had the ability to affect his daily life as there was always an uncertainty when and where an injury would affect function or cause pain.  The Veteran did his best to take care of himself but was in constant fear of a possibly debilitating episode.  

A chiropractor, J. Strickland, stated the Veteran had low back pain that resulted from the refrigerator incident in service.  He diagnosed a herniated disc at L4-L5 that impinged at the exit of the L5 nerve root on the right.  Over the years, there has been a steady natural progression of the condition with the onset of degenerative joint disease.  Dr. Strickland, based upon the Veteran's account, subjective complaints, and objective findings, stated that, to a reasonable degree of medical certainty, the Veteran's service injury is the main contributing factor to his ongoing low back problem.

Dr. Patel, in a letter received in September 2011, stated that since 1986 the Veteran has been under his care and throughout that time, the Veteran has had problems with his back.  He stated the Veteran's current symptoms are the natural progression resulting from the original injury in service.  He further stated that the Veteran had a back problem that was unrelated to his colitis, a separate problem.  

In August 2011, the Veteran developed low back pain when he was sitting while reading and reached forward for something.  

In December 2011, the Veteran had an episode of back pain after he bent over to tie his shoelace.  

In a VA examination in April 2012, the Veteran was diagnosed with multilevel degenerative disc disease of the thoracic and lumbar spine with herniation at T10-T11.  The examiner noted the Veteran's evidence of injury in active service while moving a refrigerator in September 1967 and that the Veteran alleges persistent progressive lower back pain discomfort since the injury.  Presently the Veteran had intermittent back pain, frequent right calf cramping, circumferential pain in the distal tibia and ankle, and constant numbness and parethesias of the right great toe.  Upon examination, forward flexion was limited to 60 degrees but all other movements were normal.  The examiner also noted pain on movement and guarding or muscle spasm.  There were also positive neurological signs.  X-rays demonstrated scoliosis and degenerative disc disease.  The examiner noted the in-service complaint in June 1967 for back pain that was related to pleuritis, not a back injury.  Based on the medical evidence, the examiner concluded that this episode was acute and transitory with no indications of residuals during active service.  Even if misdiagnosed as pleuritis, the back injury does not appear to have been severe enough to result in the development of the Veteran's subsequent spinal degenerative arthritis.  There also was a gap of many years between service and recurrence of his symptoms in 1986.  It was therefore unlikely that the original injuries in service are casually related in any way to his current back condition.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a low back disability, here, degenerative disc disease of the lumbar spine with disc herniation (lumbar spine disability) are met. 

Post-service records and the Veteran's testimony mention intermittent, recurrent complaints of back pain.  In June 2008, radiological studies demonstrated the Veteran had degenerative disc disease and bulging and herniated discs.  As such, Shedden element (1) has been demonstrated.

The Veteran testified that he hurt his back while moving a refrigerator into an officer's quarters.  At that time, he heard a pop and the next day, had trouble moving.  Since that time, he has had recurrent, although not constant, back pain which is relieved by medicine.  He also testified that he has sought treatment when the back disability flares up and he experiences pain.  As he testified, and the medical evidence demonstrates, he does not have continuous pain, but experiences episodes of pain initiated by some type of movement such as tying his shoelace.  He is no longer able to provide records from the first physician who treated him.  That physician sold his practice to Dr. Patel, who has been treating him since 1986.  The Board notes Dr. Patel did not state that 1986 was the onset of the back pain; instead, Dr. Patel stated that he started treating the Veteran in 1986 and has been treating the Veteran thereafter.  

Contemporaneous records of treatment are not required to prove service connection.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Board finds that the Veteran's testimony as to the origin and onset of his back disability and continuation of intermittent back pain is competent and credible.  On that basis, contemporaneous medical evidence of back treatment from onset shortly before separation to 1986 is not necessary.  Therefore, Shedden element (2) has been satisfied.    

Finally, the Board notes the medical evidence as to whether the disability is related to service is conflicting.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board recognizes that the VA examiner did not find a relationship between the back problem and service, but against that evidence is the Veteran's testimony not only as to the original injury, but also the onset and continued presence of back symptomatology to the present.  There are also the medical opinions of the massage therapist, Dr. Strickland, and Dr. Patel.  

It does not appear the VA examiner considered the Veteran's history.  The examiner based his opinions upon one incident in service, which predated the onset of when the Veteran stated his recurrent back pain began (the June 1967 pleuritis incident versus the Veteran's injury while moving the refrigerator in September 1967).  Therefore, to the extent the VA examiner believes in-service treatment is the only evidence for the onset for this disability, the Board finds there is a credible evidence of another, later in-service incident and a credible explanation by the Veteran why he did not seek in-service treatment.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In favor of a link between service and the lumbar spine disability are the opinions offered by the private medical caregivers.  The private caregivers did take into account the Veteran's evidence of onset and continued presence of recurrent back pain since returning from Vietnam and concluded that the lumbar spine disability started during or resulted from service, specifically, while moving a refrigerator shortly before re-deployment.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  For the reasons expressed, the Board finds the veteran's evidence and the opinions of Dr. Patel, Dr. Strickland, and Mr. Stempak (the message therapist) more probative that the opinion of the VA examiner.  

While there is no indication that these providers reviewed all of the medical evidence of record, it appears they took into account the most pertinent evidence, that is, the evidence of degenerative disc disease with bulging and herniated discs and the Veteran's account of the onset of symptoms, the originating cause of the symptoms, and the pattern since service.  For the reasons expressed, the Board finds the Veteran's evidence and the medical opinions of Dr. Patel, Dr. Strickland, and therapist Stempak more probative that the opinion of the VA examiner.  

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current lumbar spine disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a bilateral hip disability.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for degenerative disc disease of the lumbar spine with bulging and herniated discs is granted.




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


